Citation Nr: 0729025	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of a staphylococcus (staph) infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from August 1965 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned Veterans Law 
Judge in May 2004.  A transcript of his hearing has been 
associated with the record.

The Board denied the veteran's claim in March 2005.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2006 he parties filed 
a Joint Motion for Remand.  In a September 2006 order, the 
Court vacated the Board's March 2005 decision and remanded 
the matter for further proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the September 2006 Joint Motion, the parties agreed that 
in its March 2005 decision, the Board did not consider all of 
the issues reasonably raised by the veteran.  Specifically, 
the parties indicated that the Board did not consider whether 
the veteran's broken sternal wires formed sufficient 
proximate cause to state a claim and receive compensation 
under the statute for the current unstable sternum 
disability.  On remand, the AOJ should consider issues raised 
by the veteran's substantive appeal, to include all claimed 
residuals of a staph infection and surgery.  Such claimed 
residuals are pain, the unstable broken sternum, and the 
staph infection. 

The parties also agreed that a new examination should be 
conducted due to the December 2002 examiner's failure to 
address whether the broken sternal wires caused the veteran's 
current unstable sternum disability.  On remand, the VA 
examiner should also address whether there was any 
carelessness, negligence, or error in judgment on the part of 
VA with regard to the broken wires.  

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a VA 
examination to be conducted by a surgeon 
if reasonably available or another 
physician to determine the nature and 
etiology of his all claimed residuals of 
the broken sternal wires he experienced 
during hospital care by VA.  Upon 
examination and review of the claims 
folder, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the proximate cause of the veteran's 
claimed pain, unstable sternum, or staph 
infection is the broken sternal wires.  

If so, the examiner should provide an 
opinion regarding whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the proximate cause of the broken sternal 
wires was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the April and May 2000 
hospital care, medical or surgical 
treatment, or examination; or an event 
not reasonably foreseeable.  It is 
requested that the examiner determine the 
cause of the broken sternal wires, if 
ascertainable. 

The complete rationale for all opinions 
expressed should be fully discussed in 
the examination report.

Further adjudication of the veteran's claim should include 
consideration of all issues reasonably raised by the 
veteran's May 2003 substantive appeal.  If upon completion of 
the above development the claim remains denied, the case 
should be returned after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


